Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Applicant’s election of Species 5 (Claims 1-3, and 5-10) in the reply filed on 11/19/2021 is acknowledged.  However applicant did not distinctly indicate whether election is with or without traverse, and because of Applicant’s not pointing out any supposed errors in the restriction requirement, apropos of (MPEP § 818.03(a) and 818.03(c)), the election has been treated as an election without traverse.

This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a conductor having an insulating film as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Objections
Claim 7 is objected to because of the following informalities:  
(a) Claim 7, line 2, typing error: “by a resin part” should be “by the resin part”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, A coil component, comprising: 
a substrate body having a first resin part formed by a resin that contains magnetic grains, and a second resin part joined to a surface of the first resin part and formed by a material that contains resin, and whose insulation property is higher than that of the first resin part; 
a coil embedded in the first resin part and formed by a conductor having an insulating film; 
leader parts formed by the conductor and led out from the coil to the second resin part; and 
terminal parts connected electrically to the leader parts; 
wherein covered parts of the leader parts, which are covered with the insulating film, are embedded partially in the second resin part, and 
the second resin part is disposed between the terminal parts and the first resin part.

(i) Kawaguchi et al. (US 20190088413 A1) substantially teaches (see para 0066 and fig. 2) the magnetic resin layer 7 of the coil component 1 has the first magnetic resin layer 71 that is in contact with the coil part 20, and the second magnetic resin layer 72 that is laminated on the first magnetic resin layer 71. The maximum particle size of the magnetic filler contained in the second magnetic resin layer 72 is smaller than that of the magnetic filler contained in the first magnetic resin layer 71. In this way, the second magnetic resin layer 72 containing a relatively fine magnetic filler is laminated on the first magnetic resin layer 71, and the second magnetic resin layer 72 constitutes the principal surface 7 a of the magnetic resin layer 7. Thus, the second magnetic resin layer 72 is polished in a process of manufacturing the coil component 1.
(ii) Otani et al. (US 20170162319 A1) teaches (see Fig. 1 and para 0069-0070) that the insulator 30 may be made of an insulating resin such as benzocyclobutene or an insulating inorganic material such as glass ceramics. The thickness of the insulator 30 may be a thickness capable of covering the first and second coil conductors 21, 22 and is, for example, 45 μm or more and 150 μm or less. The composite body 40 is made of a composite material of a resin material 41 and a metal powder 42. The resin material 41 may be, for example, an organic material such as a polyimide resin and an epoxy resin.
(iii) Nakatsuji et al. (US 20180012698 A1) teaches (see para 0150) that In each of the electronic components 10 and 10 a to 10 c, the insulating resin (an example of the first resin) used as the material of the insulating layers 26 a to 26 e and the insulating resin (an example of the second resin) used as the material of the low expansion portion 80 may be the same. In this case, however, the low expansion portion 80 is magnetic.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837